DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 8-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 11-15, and 18, respectively, of U.S. Patent No. 11,069,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  Note the following table.

Claims 13 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 9, respectively, of U.S. Patent No. 11,069,281, in view of Shang et al (US 2018/0190180; hereinafter Shang). 
•	Regarding claims 13 and 19, U.S. Patent No. 11,069,281 claims everything in claims 9 and 10 except the additional details of capacitors and circuit structure.
Shang discloses the additional details of capacitors and circuit structure, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the claimed invention of U.S. Patent No. 11,069,281 according to the teachings of Shang, for the purpose of stably outputting a valid level in a cascaded shift register (¶ 80).

17/355621
US 11,069,281
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit, 
a second transmission circuit, 
a first input-output unit, and 
a second input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal, and 
the second input-output unit comprises a second pull-up node and a second output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 
the first input-output unit is 


                                                   configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 
the second input-output unit is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node.

a blanking unit, 
a first transmission circuit, 
a second transmission circuit, 
a first input-output unit, and 
a second input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal, and 
the second input-output unit comprises a second pull-up node and a second output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 
the first input-output unit is configured to charge the first pull-up node in response to a first display input signal, and is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 
the second input-output unit is configured to charge the second pull-up node in response to a second display input signal, and is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node. 

the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 

the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 

the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 

the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 

the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
3.	The shift register unit according to claim 2, wherein: 
the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
8.	The shift register unit according to claim 1, wherein: 
the first transmission circuit comprises a first transmission transistor, a gate electrode of the first transmission transistor is connected to a first transmission signal terminal to receive the first transmission signal, a first electrode of the first transmission transistor is electrically connected to the blanking pull-up node, and 


the first transmission circuit comprises a first transmission transistor, a gate electrode of the first transmission transistor is connected to a first transmission signal terminal to receive the first transmission signal, and a first electrode of the first transmission transistor is connected to the blanking pull-up node to receive the blanking pull-up signal, and 


the second transmission circuit comprises a second transmission transistor, a gate electrode of the second transmission transistor is connected to a second transmission signal terminal to receive the second transmission signal, a first electrode of the second transmission transistor is electrically connected to the blanking pull-up node, and 

a second electrode of the second transmission transistor is connected to the second pull-up node. 
7.	The shift register unit according to claim 1, wherein: 
the second transmission circuit comprises a second transmission transistor, a gate electrode of the second transmission transistor is connected to a second transmission signal terminal to receive the second transmission signal, a first electrode of the second transmission transistor is connected to the blanking pull-up node to receive the blanking pull-up signal, and 
a second electrode of the second transmission transistor is connected to the second pull-up node. 
10.	The shift register unit according to claim 9, wherein: 
the second transmission signal terminal comprises a first clock signal terminal, and the second transmission signal comprises a first clock signal received by the first clock signal terminal. 
8.	The shift register unit according to claim 7, wherein: 
the second transmission signal terminal comprises a first clock signal terminal, and the second transmission signal comprises a first clock signal received by the first clock signal terminal. 
11.	The shift register unit according to claim 1, wherein: 




the display input circuit comprises a fourth transistor, a gate electrode of the fourth 

the display input circuit comprises a fourth transistor, a gate electrode of the fourth 

the output circuit further comprises a second capacitor, and a second electrode of the second capacitor is connected to the second electrode of the fifth transistor or the second electrode of the sixth transistor. 


Shang: elements C1 and C2 in figure 8 and ¶ 59
14.	The shift register unit according to claim 11, wherein: 
the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and the 

the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and the 

the second pull-down control circuit comprises a thirteenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, a first electrode of the thirteenth transistor is connected to the pull-down node, and a second electrode of the thirteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, a first electrode of the fourteenth transistor is connected to the pull-down node, and a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
12.	The shift register unit according to claim 11, wherein: 
the second pull-down control circuit comprises a thirteenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, a first electrode of the thirteenth transistor is connected to the pull-down node, and a second electrode of the thirteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, a first electrode of the fourteenth transistor is connected to the pull-down node, and a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
16.	The shift register unit according to claim 14, wherein: 








the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, a first electrode of the fifteenth transistor is connected to the first pull-up node, and a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, a first electrode of the sixteenth transistor is connected to the first pull-up node, and a second electrode of the sixteenth transistor is connected to the 

the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, a first electrode of the fifteenth transistor is connected to the first pull-up node, and a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, a first electrode of the sixteenth transistor is connected to the first pull-up node, and a second electrode of the sixteenth transistor is connected to the 

a circuit structure of the second input-output unit is the same as a circuit structure of the first input-output unit. 


Shang: ¶ 127
20.	A display device, comprising: 
a gate driving circuit, and a plurality of sub-pixel units arranged in an array, wherein the gate driving circuit comprises a plurality of cascaded shift register units, each of the plurality of shift register units comprises: 






a blanking unit, … 
17.	A gate driving circuit, comprising: 
a plurality of cascaded shift register units according to claim 1. 

18.	A display device, comprising: 
the gate driving circuit according to claim 17 and a plurality of sub-pixel units arranged in an array, wherein the first output terminal and the second output terminal of each shift register unit in the gate driving circuit are electrically connected to sub-pixel units in different rows, respectively. 

See claim 1.


Allowable Subject Matter
Claims 1-3 and 8-20 would be allowable if rewritten or amended to overcome the preceding Double Patenting rejections or upon the filing of a proper Terminal Disclaimer.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claims 1 and 20, where “the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node”, “the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal”, and “the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal”, in combination with all the remaining limitations in the claim.
b.	In claim 4, where “the blanking input circuit comprises a first transistor…” and “a gate electrode of the first transistor is connected to a compensation selection control terminal to receive the compensation selection control signal, a first electrode of the first transistor is connected to a blanking input signal terminal, and a second electrode of the first transistor is connected to the pull-up control node”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
c.	In claim 5, where “the blanking pull-up circuit comprises a second transistor, a gate electrode of the second transistor is connected to the pull-up control node, a first electrode of the second transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the second transistor is connected to the blanking pull-up node”, in combination with all the limitations in the claims from which it depends.
d.	In claim 6, where “the first transmission circuit is electrically connected to the blanking pull-up node further through the common transmission circuit; and the second transmission circuit is electrically connected to the blanking pull-up node further through the common transmission circuit”, in combination with all the remaining limitations in the claim and all the limitations in the claim from which it depends.
e.	Claims 2, 3, and 8-19 would be allowable based on their dependence from claim 1.
f.	Claim 7 is objected to based on its dependence from claim 6.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        12/04/2021